Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in denying plaintiffs motion (see, e.g., People v Moreno, 70 NY2d 403, 406). Where, as here, there are no grounds for disqualification under the Judiciary Law (see, Judiciary Law § 14), it is within the trial court’s discretion to determine whether recusal is necessary (see, People v Moreno, supra, at 405). We note, however, that the court should not have disqualified all potential jurors having prior experience with the hospital where defendant treated plaintiff. The disqualification of an entire pool of potential jurors on the ground of possible or implied bias is neither necessary nor proper (see, People v Gladstone, 132 AD2d 567, 568, Iv denied 70 NY2d 799). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J.—Recusal.) Present—Denman, P. J., Pine, Fallon, Doerr and Balio, JJ.